August 18, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 PAUL STAMATIS, JR., AS INDEPENDENT EXECUTOR OF THE ESTATE
           OF PAUL STAMATIS, DECEASED, Appellant

NO. 14-15-00829-CV                          V.

  METHODIST WILLOWBROOK HOSPITAL, THE METHODIST HEALTH
   CARE SYSTEM, DANIEL MAO, M.D., AND NEPTUNE EMERGENCY
                    SERVICES, P.A., Appellees
               ________________________________

       This cause, an appeal from the judgment in favor of appellees, Methodist
Willowbrook Hospital, The Methodist Health Care System, Daniel Mao, M.D., and
Neptune Emergency Services, P.A., signed September 10, 2015, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Paul Stamatis, Jr., as Independent Executor of the Estate
of Paul Stamatis, Deceased, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.